Exhibit 10.14
The Western Union Company
Grandfathered Supplemental Incentive Savings Plan
ARTICLE I
HISTORY AND PURPOSE OF THE PLAN
     1.1 Plan History. The Western Union Company (the “Company”) hereby
continues a portion of its nonqualified deferred compensation plan as The
Western Union Company Grandfathered Supplemental Incentive Savings Plan (the
“Plan”) as a separate plan, effective as of the date that the Company was spun
off from First Data Corporation (“Spin-Off Date”). Effective as of the Spin-Off
Date, the Plan is being spun off from the First Data Corporation Supplemental
Incentive Savings Plan (the “First Data SISP”), which was most recently amended
and restated effective January 1, 2003.
     1.2 Accounts Spun Off From the First Data SISP. The following accrued
liabilities under the First Data SISP are hereby spun off from the First Data
SISP and held in the Plan, effective as of the Spin-Off Date:

  (a)   liability equal to the bookkeeping accounts for deferrals contributed
before January 1, 2005, plus related earnings, by Participants who are Business
Employees.     (b)   liability equal to the bookkeeping accounts for employer
matching contributions, service-related contributions, and ISP Plus
contributions to the extent 100% vested as of December 31, 2004 (collectively,
“Vested Employer Contributions”), plus related earnings on the Vested Employer
Contributions, by Participants who are Business Employees.     (c)   liability
equal to the bookkeeping accounts for account balances accumulated under other
deferred compensation plans or programs of First Data Corporation that were
merged into the First Data SISP, as listed in Appendix A, for Participants who
are Business Employees.

For purposes of this Section 1.2, “Business Employees” means a Transferred
Employee or any other individual employed at any time on or prior to the
Spin-Off Date by the Company or its Affiliates who has, as of the Spin-Off Date,
or who, immediately prior to his or her termination of employment with all of
First Data Corporation and its Affiliates, had employment duties primarily
related to the business of providing consumer to consumer money transfer
services, consumer to business payment services, retail money order services and
certain prepaid services. For purposes of this Section 1.2, “Transferred
Employee” means an employee of First Data Corporation or any of its Affiliates
(other than the Company or any of its Affiliates) whose employment is
transferred to the Company or any of its Affiliates immediately prior to the
Spin-Off Date.

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     1

 



--------------------------------------------------------------------------------



 



Code § 409A does not apply to the Plan under the grandfather rules of Code §
409A because (i) the predecessor plan, the First Data SISP, was in existence as
of October 3, 2004, (ii) the Plan has not been materially modified, and
(iii) all amounts credited under the Plan were 100% vested before January 1,
2005.
     1.3 Purpose of the Plan. The purpose of the Plan is to further the growth
and development of the Company by enhancing the Company’s ability to attract and
retain select employees by providing a select group of senior management and
highly compensated employees of the Company and its Affiliates the opportunity
to defer a portion of their cash compensation. The Plan is intended to provide
Participants with an opportunity to supplement their retirement income through
deferral of current compensation. The Plan is an unfunded plan.
ARTICLE II
DEFINITIONS
     2.1 “Affiliate” shall mean any entity which is treated as a single employer
together with the Company pursuant to section 414(b) or (c) of the Code, and any
other entity or organization designated as an Affiliate by the Committee.
     2.2 “Base Salary” shall mean a Participant’s annualized base salary,
without taking into account (a) commissions, bonus amounts (of any kind),
reimbursements of expenses, income realized upon exercise of stock options or
sales of stock, or (b) deferrals of income under this Plan or any other employee
benefit plan of the Company.
     2.3 “Board” shall mean the Board of Directors of the Company.
     2.4 “Bonus” shall mean the payout amount earned by a Participant under one
of the Company’s annual bonus or incentive compensation plans.
     2.5 “Cause” shall mean (i) willful and continued failure to substantially
perform the duties assigned by the Company or an Affiliate (other than a failure
resulting from the award recipient’s disability); (ii) engaging in conduct which
is injurious to the Company or an Affiliate (monetarily or otherwise); (iii) any
act of dishonesty, violation of a policy of the Company or Affiliate, or
violation of any agreement between the Employee and the Company or Affiliate;
(iv) commission of a felony; or (v) continued failure to meet performance
standards, excessive absenteeism, or a significant violation of any statutory or
common law duty of loyalty to the Company or an Affiliate.
     2.6 “Change in Control” shall have the meaning ascribed to such term in the
2002 First Data Corporation Long Term Incentive Plan, as approved by First Data
Corporation’s shareholders.
     2.7 “Code” shall mean the United States Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder.

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     2

 



--------------------------------------------------------------------------------



 



     2.8 “Committee” means, prior to the Spin-Off Date, the Company’s Employee
Benefits Administration and Investment Committee, or its successor, and, on and
after the Spin-Off Date, the Company’s Employee Benefits Committee or its
successor.
     2.9 “Compensation” means, for all purposes of the Plan, “compensation” as
defined in the First Data Corporation Incentive Savings Plan, as may be amended,
in which case such amendments shall automatically apply to the definition of
Compensation under this Plan.
     2.10 “Competitor” shall mean any business, foreign or domestic, which is
engaged, at any time relevant to the provisions of this Plan, in the
manufacture, sale, or distribution of products, or in the providing of services,
in competition with products manufactured, sold, or distributed, or services
provided, by the Company or any subsidiary, partnership, or joint venture of the
Company. The determination of whether a business is a Competitor shall be made
by the Company’s General Counsel, in his or her sole discretion.
     2.11 “Deferred Account” or “Deferral Account” shall mean the record
maintained by the Company for each Participant of the cumulative amount of
(a) account balances accumulated under the First Data SISP which were spun off
from the First Data SISP into this Plan and (b) imputed gains or losses on those
amounts accrued as provided in Article V of the Plan.
     2.12 “Deferred Compensation Agreement” means, collectively, the written
agreements between a Participant and the Company (or an Affiliate), or between a
Participant and First Data Corporation and any of First Data Corporation’s
affiliates, in substantially the form set forth in Appendix B, whereby a
Participant irrevocably agrees to defer a portion of his or her Salary and/or
Bonus (a Deferral Election Agreement) and the Company agrees to make benefit
payments in accordance with the provisions of the Plan (a Distribution Election
Agreement).
     2.13 “Deferred Compensation and Benefits Trust” or “DCB Trust” means the
irrevocable trust established by the Company with an independent trustee for the
benefit of persons entitled to receive payments or benefits hereunder, the
assets of which will be subject to claims of the Company’s creditors in the
event of bankruptcy or insolvency.
     2.14 “Designated Beneficiary” shall mean the person or persons designated
by a Participant pursuant to rules prescribed by the Committee to receive any
benefits payable pursuant to the Plan upon his or her death. In the absence of a
beneficiary designation, or if a Participant’s Designated Beneficiary dies prior
to the Participant’s death, the Participant’s Designated Beneficiary shall be
his or her surviving spouse, if any, and if none, his or her estate.
     2.15 “Employee” means a full time employee on the United States Payroll of
the Company.

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     3

 



--------------------------------------------------------------------------------



 



     2.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     2.17 “Excess Benefit Credits” means the amounts, if any, credited to a
Participant’s Plan Deferral Account pursuant to Section 4.7 of this Plan.
     2.18 “Incentive Savings Plan” or “ISP” means the First Data Corporation
Incentive Savings Plan, as amended from time to time.
     2.19 “Investment Account” means any of the notional accounts as may be
identified by the Company from time to time to which Participants may allocate
all or any portion of their Deferred Accounts for purposes of determining the
gains or losses to be assigned to the Deferred Accounts. Such accounts shall be
notional, unfunded, and established solely for the purpose of determining
imputed gains or losses in a Participant’s Deferred Account. Effective before
the Spin-Off Date, the available Investment Account and applicable earnings rate
shall be the First Data Fixed Interest Rate as determined under the First Data
SISP. Effective after the Spin-Off Date and prior to January 1, 2007,
Participants may choose to have gains or losses determined under (a) the
available Investment Account and applicable earnings rate offered under the
First Data SISP as of the Spin-Off Date or (b) the investment options available
to participants under The Western Union Company Incentive Savings Plan,
excluding any brokerage account option or any employer stock fund. Effective on
and after January 1, 2007, the available Investment Accounts shall be the same
investment options available to participants under The Western Union Company
Incentive Savings Plan, excluding any brokerage account option or any employer
stock fund.
     2.20 “Participant” means an Employee who had satisfied the Plan’s
eligibility criteria and who had entered into a written Deferred Compensation
Agreement in accordance with the provisions of the First Data SISP.
     2.21 “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
     2.22 “Potential Change in Control” means any of the following: if (a) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control of the Company; (b) the Company or any Person
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control of the Company; (c) any Person
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 9.5% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities;

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     4

 



--------------------------------------------------------------------------------



 



unless that Person has filed a schedule under Section 13 of the Securities
Exchange Act of 1934 and the rules and regulations promulgated under Section 13,
and that schedule (including any and all amendments) indicates that the Person
has no intention to (i) control or influence the management or policies of the
Company, or (ii) take any action inconsistent with a lack of intention to
control or influence the management or policies of the Company; or (d) the Board
adopts a resolution to the effect that a Potential Change in Control of the
Company has occurred.
     2.23 “Salary” means a Participant’s Base Salary plus commissions and
incentive compensation other than Bonus paid to the Participant for personal
services rendered by the Participant to the Company during a calendar year.
     2.24 “Termination” means the Participant’s ceasing to be employed by the
Company or an Affiliate for any reason whatsoever, whether voluntarily or
involuntarily, including by reason of early retirement, normal retirement, death
or disability. Transfers from the Company to an Affiliate, or vice versa, or
among Affiliates shall not be deemed a Termination for purposes of this Plan.
ARTICLE III
ADMINISTRATION AND INTERPRETATION
     The Committee shall have final discretion, responsibility, and authority to
administer and interpret the Plan. This includes the discretion and authority to
determine all questions of fact, eligibility, or benefits relating to the Plan.
The Committee may also adopt any rules it deems necessary to administer the
Plan. The Committee’s responsibilities for administration and interpretation of
the Plan shall be exercised by Company employees who have been assigned those
responsibilities by the Company’s management. Any Company employee exercising
responsibilities relating to the Plan in accordance with this Section shall be
deemed to have been delegated the discretionary authority vested in the
Committee with respect to those responsibilities, unless limited in writing by
the Committee. Any Participant may appeal any action or decision of these
employees to the Committee. Claims for benefits under the Plan and appeals of
claim denials shall be in accordance with Articles IX and X. Any interpretation
by the Committee shall be final and binding on the Participants.
ARTICLE IV
PARTICIPANT DEFERRAL AND DISTRIBUTION ELECTIONS
     4.1 Eligibility. The Company shall identify those Employees of the Company
or any of its subsidiaries that are eligible to participate in this Plan. Only
Employees who are in salary grade 13 or above (IT Broadband 4), whose Base
Salary is equal to or greater than $80,000 annually (which amount may be
reviewed and adjusted annually by the Committee in its discretion), and who are
selected by the Committee as eligible to participate may enroll in the Plan.
Eligibility to participate in the Plan is entirely at the discretion of the
Company and shall be limited to a select group of senior management or

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     5

 



--------------------------------------------------------------------------------



 



highly compensated employees. Eligibility to participate in this Plan for any
calendar year shall not confer the right to participate during any subsequent
year.
     4.2 Execution of Agreement. An Employee who wishes to participate in the
Plan must execute a Deferred Compensation Agreement(s) either (a) for a newly
hired Employee, within 30 days after his or her date of hire, or (b) for an
Employee satisfying the Plan’s eligibility criteria and who is selected by the
Committee, during the annual enrollment period determined from time to time by
the Committee. The Deferred Compensation Agreement shall specify the Employee’s
election to participate in the Plan to defer Salary and/or Bonus to be earned
during the remainder of that calendar year (for new hires only) and subsequent
calendar years. Participants shall make separate elections with respect to
deferrals of Salary and Bonus.
     4.3. Deferral Election. Within limits established by the Company, each
Participant shall have the opportunity to elect the amount of his or her Salary
and/or Bonus to be earned in calendar years subsequent to the date of election,
which will be deferred in accordance with this Plan. The Compensation otherwise
paid to a Participant during each calendar year beginning after the date of the
deferral election shall be reduced by the amount elected to be deferred.
Elections to defer Compensation are irrevocable except as otherwise provided in
this Plan. The amount of Salary and/or Bonus to be deferred will be specified in
the Deferred Compensation Agreement and will be limited to a maximum of
80 percent of the Participant’s Compensation. Notwithstanding the foregoing, no
deferrals to the Plan shall be allowed after December 31, 2004.
     4.4 Change of Deferral Election.

  (a)   Change For Following Calendar Year. A Participant who wishes to change
an election to defer Compensation may do so at any time by notifying the
Committee in writing of such change in election. Such written change must be
submitted in all events prior to December 31 of the year immediately preceding
the calendar year for which the change in election is to be effective. The
Committee may, in its sole discretion, establish earlier deadlines or annual
enrollment periods for such election changes during which such elections must be
made.     (b)   Change For Current Calendar Year. A Participant who wishes to
change an election to defer Compensation on or after January 1 of any calendar
year for which the change in election is to be effective must submit a written
request to the Committee to revoke his or her existing deferral election. The
request must state why the Participant believes he or she should be permitted to
revoke the prior election. Requests will be reviewed as soon as administratively
feasible and, if a change is permitted by the Committee in its sole discretion,
the change will be effective for all remaining pay periods following the date of
the determination.

     4.5 Distribution Election. At the time a Participant initially elects to
defer Compensation under Section 4.3, he or she shall elect a distribution
option for the

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     6

 



--------------------------------------------------------------------------------



 



Compensation so deferred, including gains or losses thereon, as specified in the
Deferred Compensation Agreement. The distribution election shall apply to all
amounts attributable to the Participant’s Deferred Account under this Plan,
including amounts previously deferred under plans listed under Appendix A which
have been merged into this Plan and amounts spun off from the First Data SISP.
Elections regarding distribution of Deferred Accounts under this Plan are
irrevocable except as otherwise provided in this Plan.
     4.6 Change of Distribution Election. Participants who are actively employed
by the Company or an Affiliate may request, in writing, a change in their
distribution election no more frequently than once in any five calendar year
period. The changed distribution election must be one of the distribution
options in the original Deferred Compensation Agreement. The Committee must
receive the request by the earlier of (a) December 31 of the calendar year
immediately preceding the year benefits are first scheduled to be paid, or
(b) 30 days before the first date benefits are scheduled to be paid. The request
shall be approved or denied at the Committee’s sole discretion. No change will
be permitted that would allow a payment to be made earlier than originally
elected in the Deferred Compensation Agreement.
     4.7 Excess Benefit Credits. Participation in this Plan is not intended to
cause an employee to lose any portion of any Company contribution that would
otherwise have been made to the Participant’s ISP account. The Committee may
implement such procedures and policies as are necessary or appropriate in the
Committee’s discretion consistent with such intent. A Participant’s Deferral
Account under this Plan shall be credited with amounts that would have been
contributed by the Company and credited to his or her accounts as employer
matching contributions, service-related contributions, and ISP Plus
contributions (collectively, “Excess Benefit Credits”) in accordance with the
terms of the ISP but for the limitations imposed by sections 401(a)(17) of the
Code, provided, however, that Excess Benefit Credits for employer matching
contributions shall be made for any Plan Year only to the extent that a
Participant’s Participation Election is in effect for such Plan Year. Such
amounts shall be credited to the Participant’s Deferral Account as of the date
such amounts would have been credited to the Participant’s accounts under the
ISP but for the application of such limitations. The Committee shall separately
account for that portion, if any, of a Participant’s Deferral Account that is
allocable to Excess Benefit Credits attributable to (i) employer matching
contributions, (ii) service-related contributions, and (iii) ISP Plus
contributions. The Company matching contribution will be allocated to the
Investment Account to which the Participant’s deferrals of Base Salary are
allocated.
ARTICLE V
DEFERRED ACCOUNT ALLOCATIONS AND ADJUSTMENTS
     5.1 Committee’s Selection of Investment Accounts. Effective before the
Spin-Off Date, the Committee shall identify one or more Investment Accounts
based upon which imputed gains or losses shall be credited to Participants’
Deferred Accounts. The

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     7

 



--------------------------------------------------------------------------------



 



Committee may add or eliminate Investment Accounts from time to time in its sole
discretion. No identification by the Committee of an Investment Account shall
give, or be deemed for any purpose to give, a Participant an interest in any
asset or investment held by the Company for any purpose. Effective before the
Spin-Off Date, the Committee in its sole discretion shall determine the interest
or earnings rates to be applied in any such Investment Accounts from time to
time. Effective after the Spin-Off Date and prior to January 1, 2007,
Participants may choose to have gains or losses determined under (a) the
available Investment Account and applicable earnings rate offered under the
First Data SISP as of the Spin-Off Date or (b) the investment options available
to participants under The Western Union Company Incentive Savings Plan,
excluding any brokerage account option or any employer stock fund. Effective on
and after January 1, 2007, the available Investment Accounts shall be the same
investment options available to participants under The Western Union Company
Incentive Savings Plan, excluding any brokerage account option or any employer
stock fund.
     5.2 Participant Identification of Investment Accounts. Participants shall
identify one or more Investment Account(s) with respect to which imputed gains
or losses shall be attributed (credited or debited) to the Participant’s
Deferred Account. Each Participant must allocate his or her current deferrals of
Compensation to one of the Investment Accounts. Participants who are active
employees may change the allocation of future deferrals to or from any
Investment Account on any business day, with any change effective as of the
first pay period beginning after the date of the change. Effective prior to the
Spin-Off Date, Participants who are active employees, and on and after the
Spin-Off Date, all Participants may, upon notice to the Plan’s recordkeeper,
shift the allocation of all or any portion of their Deferred Account balance
among any of the Investment Accounts, on any business day. Changes received by
the Plan’s recordkeeper prior to the close of trading on the New York Stock
Exchange will be effective as of that day. Changes received by the recordkeeper
after such time on any day will be effective as of the end of the next trading
day on the New York Stock Exchange. Effective January 1, 2007, if a Participant
does not choose an Investment Account, the Participant’s Deferred Account shall
be invested in the Target Retirement fund based on the Participant’s age as of
the default investment election date.
     5.3 Record of Investment Accounts. The Committee shall maintain a record of
each Participant’s Deferred Account balance, allocations, thereto, and gains or
losses credited thereto. Each Participant’s Deferred Account shall be adjusted
on a daily basis to reflect the deemed gains or losses attributable to the
Investment Account(s) selected by the Participant.
     5.4 Initial Investment Accounts for Accounts. A Participant’s Deferred
Account spun off from the First Data SISP into this Plan shall be initially
allocated to the same Investment Accounts to which the Participant’s Deferred
Account balance was allocated under the First Data SISP.

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     8

 



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS
     6.1 Distributions in General. The Company shall distribute Participants’
Deferred Accounts as elected by each Participant in the applicable Deferred
Compensation Agreement, except as otherwise provided in this Article VI
     6.2 Benefits Upon Termination.

  (a)   Investment Allocation Upon Termination (Prior to the Spin-Off Date).
Effective prior to the Spin-Off Date, upon Termination, the Participant’s entire
Deferred Account shall be automatically allocated to the Fixed Income Fund
Account pending distribution thereof, notwithstanding any elections or
allocation decisions previously made by the Participant. The deemed earnings
rate for the Fixed Income Fund Account shall apply prospectively from the date
of Termination to all undistributed amounts of the Participant’s Deferred
Account. Prior to the Spin-Off Date, from and after the date of Termination, the
Participant shall have no rights under this Plan to alter the Investment Account
to which his or her Deferred Account is allocated, or to request any change in
previous distribution election(s).     (b)   Investment Allocation Upon
Termination (On and After the Spin-Off Date). On and after the Spin-Off Date,
upon Termination, the Participant’s elections and allocation decisions
previously made by the Participant shall continue to apply, and the Participant
shall be permitted to change Investment Accounts in his or her discretion in the
same manner as an active Employee. Participants who terminated prior to the
Spin-Off Date shall again be permitted to change Investment Accounts in their
discretion in the same manner as an active Employee.     (c)   Payment of
Deferred Account Upon Termination. Upon Termination, a Participant shall be paid
his or her Deferred Account in a lump sum or in quarterly or annual installments
calculated to distribute his or her Deferred Account over a period of not more
than 10 years, as elected by the Participant in his or her Deferred Compensation
Agreement. Payments shall commence on the date and shall be made in the manner
elected by the Participant in the Deferred Compensation Agreement. Unpaid
balances under the installment election shall continue to be credited with
imputed gains or losses.

     6.3 Service with a Competitor/Violation of Nonsolicitation or Noncompete
Agreement. If a Participant provides services for remuneration to a Competitor
following his or her Termination, or if a Participant is determined by the
Company’s General Counsel to have violated any non-solicitation or non-compete
agreement the Participant has signed with the Company, then notwithstanding
anything in this Plan to

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     9

 



--------------------------------------------------------------------------------



 



the contrary such Participant’s entire Deferred Account balance shall be
distributed in a single lump sum as soon as administratively feasible, less the
value of all Excess Benefit Credits and earnings thereon previously credited to
the Participant’s Deferred Account under Section 4.7. Determination of whether a
Participant provides services to a Competitor shall be determined by the
Company’s General Counsel, in his or her sole discretion.
     6.4 Hardship Distribution. If serious and unanticipated financial hardship
occurs, a Participant may request termination of participation in the Plan and a
lump-sum distribution of all or a portion of his or her Deferred Account
balance. The Participant shall document, to the Committee’s satisfaction, that
distribution of his or her account is necessary to satisfy an unanticipated,
immediate, and serious financial need, and that the Participant does not have
access to other funds, including proceeds of any loans, sufficient to satisfy
the need. Upon receipt of a request under this Section, the Committee may, in
its sole discretion, terminate the Participant’s involvement in the Plan and
distribute all or a portion of the Participant’s account balance in a lump sum,
to the extent necessary to satisfy the financial need. The Participant shall
sign all documentation requested by the Committee relating to the distribution.
Any Participant whose participation in the Plan terminates under this Section
shall not be eligible to participate in any nonqualified deferred compensation
plan maintained by the Company during the remainder of the calendar year of
distribution under this paragraph and the immediately following calendar year.
     6.5 Premature Distribution With Penalty. Notwithstanding any provision in
this Plan to the contrary, a Participant or beneficiary may, at any time,
request in writing a single lump-sum payment of the amount credited to his or
her Deferred Account under the Plan. The amount of the payment shall be equal to
(a) the Participant’s Deferred Account balance under the Plan as of the payment
date, reduced by (b) an amount equal to 10% of the Deferred Account balance.
This lump-sum payment shall be subject to withholding of federal, state, and
other taxes to the extent applicable. The Plan Administrator shall review all
requests under this Section 6.5 and shall, in his or her sole discretion,
approve or deny the request. If approved, the payment shall be made within
30 days of the date on which the Committee received the request for the
distribution. If a Participant makes a request which is approved under this
provision, he or she shall not be eligible to participate in this Plan or any
other nonqualified deferred compensation plan maintained by the Company, and any
deferred compensation agreement under any such nonqualified deferred
compensation plan shall not be effective with respect to Compensation payable to
the Participant for a period of time equal to the remainder of the calendar year
of distribution under this paragraph and the immediately following calendar
year. Such period of ineligibility shall commence on the first date on which the
application of such suspension of eligibility would not violate Code § 409A.
     6.6 Distribution Upon Extraordinary Events. If any Participant terminates
employment with the Company as a direct result of the sale, closure, or
divestiture of a facility, operating division, or reduction in force in
connection with any reorganization of the Company’s operations or staff, the
Participant may request a lump sum distribution of

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     10

 



--------------------------------------------------------------------------------



 



his or her entire Deferred Account balance without penalty. Upon receipt of a
request for distribution under this Section, the Committee may, in its sole
discretion, elect whether to approve or deny the request. If the Committee
approves the request, distribution of the Participant’s Deferred Account balance
shall occur on or about January 1 of the year following the year during which
Termination occurred.
     6.7 Small Account Distributions. On the date of Termination, if a
Participant’s Deferred Account balance is less than $50,000, the Company shall
promptly distribute the entire Deferred Account balance in a lump sum to the
Participant, regardless of Participant’s distribution election, and the
Participant shall have no further rights or benefits under this Plan.
     6.8 Distributions Following Death; Designation of Beneficiary. The Company
shall make all payments to the Participant, if living. A Participant shall
designate a beneficiary by filing a written notice of designation with the
Committee in such form as the Committee may prescribe. If a Participant dies
either before benefit payments have commenced under this Plan or after his or
her benefits have commenced but before his or her entire Deferred Account has
been distributed, his or her Designated Beneficiary shall receive any benefit
payments in accordance with the Deferred Compensation Agreement. If no
beneficiary designation is in effect at the time of a Participant’s death, or if
a Participant’s Designated Beneficiary dies prior to the Participant’s death,
the Participant’s Designated Beneficiary shall be his or her surviving spouse,
if any, and if none, the Participant’s entire Deferred Account shall be
distributed in a single lump sum to the Participant’s estate.
ARTICLE VII
MISCELLANEOUS
     7.1 Assignability. A Participant’s rights and interests under the Plan may
not be assigned or transferred except, in the event of the Participant’s death,
as described in Section 6.8.
     7.2 Taxes. The Company shall deduct from all payments made under this Plan
all applicable federal or state taxes required by law to be withheld.
     7.3 Construction. To the extent not preempted by federal law, the Plan
shall be construed according to the laws of the state of Colorado.
     7.4 Form of Communication. Any election, application, claim, notice, or
other communication required or permitted to be made by a Participant to the
Committee shall be made in writing and in such form as the Committee may
prescribe. Such communication shall be effective upon receipt by the Company’s
Senior Vice President, Compensation and Benefits, at 12500 East Belford Avenue,
Englewood, CO 80112.
     7.5 Service Providers. The Company may, in its sole discretion, retain one
or more independent entities to provide services to the Company in connection
with the

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     11

 



--------------------------------------------------------------------------------



 



operation and administration of the Plan. Except as may be specifically
delegated or assigned to any such entity in writing, the Company shall retain
all discretionary authority under this Plan. No Participant or other person
shall be a third party beneficiary with respect to, or have any rights or
recourse under, any contractual arrangement between the Company and any such
service provider.
     7.6 Amendment and Termination. The Company may, at its sole discretion,
amend or terminate the Plan at any time, provided that the amendment or
termination shall not adversely affect the vested or accrued rights or benefits
of any Participant without the Participant’s prior consent.
     7.7. Unsecured General Creditor. Participants and their beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights,
interest, or claims in any property or assets of the Company. The assets of the
Company shall not be held under any trust for the benefit of Participants, their
beneficiaries, heirs, successors, or assigns, or held in any way as collateral
security for the fulfilling of the obligations of the Company under this Plan.
Any and all Company assets shall be, and remain, the general, unpledged,
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be an unfunded and unsecured promise of the Company to pay money in the
future.
ARTICLE VIII
DEFERRED COMPENSATION AND BENEFITS TRUST
     Upon the occurrence of any Potential Change in Control or an actual Change
in Control, the Company may in its discretion transfer to the DCB Trust an
amount of cash, marketable securities, or other property acceptable to the
trustee equal in value up to 105% of the amount necessary, on an actuarial basis
and calculated in accordance with the terms of the DCB Trust, to pay the
Company’s obligations with respect to Deferred Accounts under this Plan (the
“Funding Amount”). Any cash, marketable securities, and other property so
transferred shall be held, managed, and disbursed by the trustee subject to and
in accordance with the terms of the DCB Trust. In addition, from time to time,
the Company may make any and all additional transfers of cash, marketable
securities, or other property acceptable to the trustee as may be necessary in
order to maintain the Funding Amount with respect to this Plan. Any amounts
transferred to the DCB Trust under this paragraph shall, at any time prior to
the occurrence of an actual Change in Control, be returned to the Company by the
Trustee at the Company’s request.
     Upon an actual Change in Control, all assets then held in the DCB Trust
shall be used to pay benefits under this Plan, except to the extent the Company
pays such benefits. The Company and any successor shall continue to be liable
for the ultimate payment of those benefits.

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     12

 



--------------------------------------------------------------------------------



 



ARTICLE IX
CLAIMS PROCEDURE
     Claims for benefits under the Plan shall be filed in writing, within
60 days after the event giving rise to a claim, with the Company’s Senior Vice
President, Compensation and Benefits (the “Plan Administrator”), who shall have
absolute discretion to determine whether benefits are payable under the Plan,
interpret and apply the Plan, evaluate the facts and circumstances, and make a
determination with respect to the claim in the name and on behalf of the
Committee. The claim shall include a statement of all relevant facts and copies
of all documents, materials, or other evidence that the claimant believes
relevant to the claim.
     The Plan Administrator shall furnish a notice to any claimant whose claim
for benefits under the Plan has been denied within 90 days from receipt of the
claim. This 90-day period may be extended if special circumstances require an
extension, provided that the time period cannot exceed a total of 180 days from
the Plan’s receipt of the claimant’s claim and the written notice of the
extension is provided before the expiration date of the initial 90-day claim
period. If an extension is required, the Plan Administrator shall provide a
written notice of the extension that contains the expiration date of the initial
90-day claim period, the special circumstances that require an extension, and
the date by which the Plan Administrator expects to render its benefits
determination.

    The Plan Administrator’s claim denial notice shall set forth:

  (b)   the specific reason or reasons for the denial;     (c)   specific
references to pertinent Plan provisions on which the denial is based;     (d)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the material or
information is necessary; and     (e)   an explanation of the Plan’s claims
review procedure describing the steps to be taken by a claimant who wishes to
submit his or her claim for review, including any applicable time limits, and a
statement of the Participant’s or beneficiary’s right to bring a civil action
under ERISA § 502(a) if the claim is denied on review.

     A claimant who wishes to appeal the adverse determination must request a
review in writing to the Plan Administrator within 60 days after the appealing
claimant received the denial of benefits.

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     13

 



--------------------------------------------------------------------------------



 



ARTICLE X
CLAIMS REVIEW PROCEDURE
     Any Participant, former Participant, or Designated Beneficiary of either,
who has been denied a benefit claim, shall be entitled, upon written request, to
a review of the denied claim by the Committee. A claimant appealing a denial of
benefits (or the authorized representative of the claimant) shall be entitled
to:

  (a)   submit in writing any comments, documents, records and other information
relating to the claim and request a review;     (b)   review pertinent Plan
documents; and     (c)   upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claim. A document, record, or other information shall be considered relevant to
the claim if such document, record, or other information (i) was relied upon in
making the benefit determination, (ii) was submitted, considered, or generated
in the course of making the benefit determination, without regard to whether
such document, record, or other information was relied upon in making the
benefit determination, or (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure and verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated Participants or Designated Beneficiaries.

     The Committee shall reexamine all facts related to the appeal and make a
final determination as to whether the denial of benefits is justified under the
circumstances.
     Decision on Review. The decision on review of a denied claim shall be made
in the following manner:

  (a)   The decision on review shall be made by the Committee, who may in its
discretion hold a hearing on the denied claim. The Committee shall make its
decision solely on the basis of the written record, including documents and
written materials submitted by the Participant or Designated Beneficiary (or the
authorized representative of the Participant or Designated Beneficiary). The
Committee shall make its decision promptly, which shall ordinarily be not later
than 60 days after the Plan’s receipt of the request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time
for processing. In that case a decision shall be rendered as soon as possible,
but not later than 120 days after receipt of the request for review. If an
extension of time is required due to special circumstances, the Committee will
provide written notice of the extension to the Participant or Designated
Beneficiary prior to the time the extension commences, stating the special
circumstances requiring the extension and the date by which a final decision is
expected.

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     14

 



--------------------------------------------------------------------------------



 



  (b)   The decision on review shall be in writing, written in a manner
calculated to be understood by the Participant or Designated Beneficiary. If the
claim is denied, the written notice shall include specific reasons for the
decision, specific references to the pertinent Plan provisions on which the
decision is based, a statement of the Participant’s or Designated Beneficiary’s
right to bring an action under ERISA § 502(a), and a statement that the
Participant or Designated Beneficiary is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits. A document,
record, or other information shall be considered relevant to the claim if such
document, record, or other information (i) was relied upon in making the benefit
determination, (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, or (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure and verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated claimants.     (c)   The Committee’s decision on review shall be final.
In the event the decision on review is not provided to the Participant or
Designated Beneficiary within the time required, the claim shall be deemed
denied on review.

ARTICLE XI
LAWSUITS, JURISDICTION, AND VENUE
     No lawsuit claiming entitlement to benefits under this Plan may be filed
prior to exhausting the claims and claims review procedures described in
Articles IX and X. Any such lawsuit must be initiated no later than (a) one year
after the event(s) giving rise to the claim occurred, or (b) 60 days after a
final written decision was provided to the claimant under Article X, whichever
is sooner. Any legal action involving benefits claimed or legal obligations
relating to or arising under this Plan may be filed only in Federal District
Court in the city of Denver, Colorado. Federal law shall be applied in the
interpretation and application of this Plan and the resolution of any legal
action. To the extent not preempted by federal law, the laws of the state of
Colorado shall apply.
ARTICLE XII
EFFECTIVE DATE OF PLAN
     Effective as of the Spin-Off Date, the Plan was spun off from the First
Data SISP, which was effective January 1, 2003. The Plan is hereby amended and
restated effective as of January 1, 2010.

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     15

 



--------------------------------------------------------------------------------



 



     The Company hereby agrees to the provisions of the Plan and in witness of
its agreement, the Company by its duly authorized officer has executed the Plan
on the date written below.

                  THE WESTERN UNION COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     16

 



--------------------------------------------------------------------------------



 



APPENDIX A
List of Deferred Compensation Plans/Programs Merged into
the First Data Corporation Supplemental Incentive Savings Plan
-     First Data Corporation Supplemental Savings Plan 2000
-     First Data Corporation Supplemental Savings Plan
-     First Data Corporation 1992 Salary Deferral Plan*
 

*   indicates merger of plans only to extent of participant elections to
transfer accrued liabilities to this Plan.

NOTE: Plan merger is effective only with respect to active employees. All rights
of participants and obligations of First Data Corporation under the above-listed
plans with respect to employees who have terminated employment with First Data
Corporation or any subsidiary prior to January 1, 2003, shall be as described in
those plans. Such former employees shall not be Participants in, or have any
rights under, this Plan.

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     17

 



--------------------------------------------------------------------------------



 



APPENDIX B
First Data Corporation Supplemental Incentive Savings Plan
Deferral Election Agreement
THIS AGREEMENT, dated                     , is between FIRST DATA CORPORATION
(the “Company”) and                      (the “Employee”). The Company
designates the Employee as a Participant in the Company’s Supplemental Incentive
Savings Plan (the “Plan”), which is incorporated into this Agreement. The
Company and the Employee agree as follows:
Salary Deferral Election
1. I, the Employee, elect to defer a portion of my 2003 Salary [YES___] [NO___]
[Initial one]. If Yes, I irrevocably elect to defer receipt of ___% (1% to 80%)
of my Salary otherwise payable to me commencing January 1, 2003.
Note: This election will apply to your Salary defined as Plan eligible
compensation excluding annual bonus compensation, paid during 2003 and in
successive years provided that you remain eligible for participation in the
Plan, unless you elect to change this deferral election as provided in the Plan.
You will have the opportunity each year to make a different deferral election
for the following year.
Bonus Deferral Elections
2. I, the Employee, elect to defer a portion of my 2002 Annual Bonus, payable in
2003, in addition to the deferral election stated above [YES___] [NO___]
[Initial one]. If Yes, I irrevocably elect to defer receipt of ___% (1% to 80%)
of the Bonus otherwise payable in 2003.
3. I, the Employee, elect to defer a portion of my 2003 Annual Bonus in addition
to the deferral election stated above [YES___] [NO___] [Initial one]. If Yes, I
irrevocably elect to defer receipt of ___% (1% to 80%) of the Bonus, if any,
earned based on 2003 performance and otherwise payable in 2004.
Note: Your election to defer 2003 Annual Bonus payable in 2004 will remain in
effect for future annual bonus compensation provided that you remain eligible
for participation in the Plan, unless you elect to change this deferral election
as provided in the Plan. You will have the opportunity each year to make a
different bonus deferral election on bonus amounts to be earned during the
following year (and payable in the next following year).
The Company believes, but does not guarantee, that a deferral election made in
accordance with the terms of the Plan is effective to defer the receipt of
taxable income.
I, the Employee, understand and acknowledge that my account balance in the plan
is unfunded, represents a contractual obligation of the Company, that no assets
are or will be set aside from the Company’s general assets to pay benefits under
the Plan, and that I am an unsecured general creditor of the Company with
respect to my interest in and benefits under the Plan.
In witness whereof, the parties have entered into this Agreement on the day
first written above.

                      First Data Corporation       Employee    
 
                   
By
          By        
 
 
 
         
 
   

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     18

 



--------------------------------------------------------------------------------



 



First Data Corporation Supplemental Incentive Savings Plan
Distribution Election Agreement and Beneficiary Designation
THIS AGREEMENT, dated                     , is between FIRST DATA CORPORATION
(the “Company”) and                      (the “Employee”). The Company has
designated the Employee as a Participant in the Company’s Supplemental Incentive
Savings Plan (the “Plan”), which is incorporated into this Agreement. The
Company and the Employee agree as follows:
Distribution Election. This election will apply to ALL Employee’s nonqualified
plan deferred compensation with the Company including amounts deferred under
prior plans that have been merged into this Plan.

1.   The Employee elects the following form of distribution of his or her
Deferred Account balance (choose one):

___A. Lump-sum payment.
___B. Quarterly installment payments over a period of                      years
(enter whole number not to exceed 10 years).
___C. Annual installment payments over a period of                      years
(enter whole number not to exceed 10 years).

2.   The Employee elects the following payment start date (choose one):

___A. Upon Termination of Employment.
___B. One Year Following Termination of Employment. [“First Anniversary”]
___C. Two Years Following Termination of Employment. [“Second Anniversary”]
___D. ___Years (Maximum of 5) Following Termination of Employment
[“                     Anniversary”]

3.   If at the time on termination of employment, the value of the Employee’s
Deferred Account balance is less than $50,000, the entire Deferred Account
balance will be distributed as soon as administratively feasible to the employee
as a single lump sum.

4.   Beneficiary Designation:

Beneficiary                                         
Social Security Number                    
Contingent Beneficiary                                         
Social Security Number                    
If the Employee dies at any time with a valid beneficiary designation, the
Employee’s entire Deferred Account balance will be distributed as soon as
administratively feasible to the beneficiary as a single lump sum. If there is
not valid beneficiary designation at the time of the participant’s death, the
Employee’s entire Deferred Account balance will be distributed as soon as
administratively feasible to the Employee’s estate in a single lump sum.
IN WITNESS WHEREOF, the parties have entered into this Agreement on the day
first written above.

                      First Data Corporation       Employee    
 
                   
By
          By        
 
 
 
         
 
   

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     19

 



--------------------------------------------------------------------------------



 



First Data Corporation
Deferred Compensation Consolidation Election
THIS ELECTION, dated                     , is made by                      (the
“Employee”). The Company has designated the Employee as a Participant in the
Company’s Supplemental Incentive Savings Plan (the “Plan”), under which this
Election is made. Under the terms of the Plan, the Employee may elect to
transfer existing account balances (collectively, “Deferred Compensation”) under
the Company’s Supplemental Savings Plan, Supplemental Savings Plan 2000, or
Salary Deferral Plan (collectively, the “Deferral Plans”) to this Plan.
Deferred Compensation Consolidation Election
I the Employee, hereby elect to transfer my Deferred Compensation to my Deferred
Account under the Plan. I acknowledge that all rights with respect to the
Deferred Compensation under the terms of the Deferral Plan(s) will be null and
void and that my rights with respect to the Deferred Compensation represented by
those account balances will be governed exclusively by the terms and conditions
of the Plan, including but not limited to the distribution election I make or
have made under the Plan. I understand and acknowledge that if I make no other
affirmative election, my account balance under the Plan, including all amounts
transferred pursuant to this election, will be credited with earnings or losses
based on the Plan’s Stable Value Investment Fund. I understand and acknowledge
that my account balance in the plan is unfunded, represents a contractual
obligation of the Company, that no assets are or will be set aside from the
Company’s general assets to pay benefits under the Plan, and that I am an
unsecured general creditor of the Company with respect to my interest in and
benefits under the Plan.
[YES___] [NO___] [Initial one]
The Employee has executed this Election on the day first written above.
Employee Signature                                                            

      The Western Union Company Grandfathered Supplemental Incentive Savings
Plan   1/1/2010     20

 